        Case 2:20-cv-01554-JAD-NJK Document 20
                                            19 Filed 03/02/21
                                                     03/01/21 Page 1 of 2



 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com
 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                 UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11   BENJAMIN MACIAS, an individual,                   Case No. 2:20-cv-01554-JAD-NJK
12                 Plaintiff,
13           vs.                                      Stipulation and Order of Dismissal
14   SMITH’S FOOD AND DRUG CENTER, a                   STIPULATION FOR DISMISSAL
     Foreign Corporation; DOE EMPLOYEES I-V;           WITH PREJUDICE
15   DOE JANITORIAL MANAGERS I-V;
     JANITORIAL EMPLOYEES, and ROE
16   COMPANIES I-V; inclusive,
                                                               ECF No. 19
17
                   Defendants.
18

19           WHEREAS, all parties and their counsel of record have agreed upon a full and final

20   settlement of the above captioned lawsuit;

21           IT IS HEREBY STIPULATED AND AGREED by and between JERRY S. BUSBY ESQ. of

22   the law firm COOPER LEVENSON, P.A., counsel for Defendant SMITH’S FOOD & DRUG

23   CENTERS, INC., and JOSEPH ORTUNO, ESQ. of the VAN LAW FIRM, counsel for Plaintiff

24   BENJAMIN MACIAS as follows:

25           1.        Plaintiff BENJAMIN MACIAS’S claims herein against Defendant SMITH’S FOOD

26   & DRUG CENTERS, INC. shall be dismissed with prejudice, each party to bear their own attorney's

27   fees and costs; and

28   ///


     CLAC 6170872.1
        Case 2:20-cv-01554-JAD-NJK Document 20
                                            19 Filed 03/02/21
                                                     03/01/21 Page 2 of 2



 1           2.       That any and all deadlines issued by the Court be vacated.
 2           DATED this 1st day of March, 2021.
 3   VAN LAW FIRM                                  COOPER LEVENSON, P.A.
 4
     /s/ Joseph Ortuno                             /s/ Jerry S. Busby
 5   JOSEPH ORTUNO, ESQ.                           JERRY S. BUSBY, ESQ.
     Nevada Bar No. 8795                           Nevada Bar No. 1107
 6   1290 South Jones Boulevard                    3016 West Charleston Boulevard, #195
     Las Vegas, Nevada 89156                       Las Vegas, Nevada 89102
 7   (702) 529-1011                                (702) 366-1125
     Attorneys for Plaintiff                       Attorneys for Defendant
 8   BENJAMIN MACIAS                               SMITH’S FOOD & DRUG CENTERS, INC.
 9

10

11
                                                ORDER
12           IT IS SO ORDERED:
                                                ______________________________________
13        Based on the parties' stipulation [ECFUNITED
                                                 No. 19] and good cause  appearing,  IT IS HEREBY
                                                          STATES   DISTRICT     JUDGE
14 ORDERED that THIS ACTION IS DISMISSED           with prejudice,
                                                DATED:              each side to bear its own fees and
                                                          ____________________________
   costs. The Clerk of Court is directed to CLOSE THIS CASE.
15
                                                       _________________________________
16                                                     U.S. District Judge Jennifer A. Dorsey
                                                       Dated: March 2, 2021
17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
     CLAC 6170872.1
